Citation Nr: 1510330	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-27 207	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar spine disability from July 25, 2003, to August 16, 2010, and in excess of 20 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had honorable active duty service from August 11, 1987, to January 2, 1995, and service under other than honorable conditions from January 3, 1995, to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Huntington, West Virginia Regional Office (RO).  The agency of original jurisdiction (AOJ) assigned a 10 percent evaluation for the Veteran's lumbar spine disability effective August 11, 2004, and separate 10 percent evaluations for the Veteran's right and left lower extremity radiculopathy effective July 31, 2009.  In September 2012, the San Diego, California RO awarded a 20 percent rating for the Veteran's lumbar spine disability, effective from August 16, 2010.

By an August 2013 rating decision, the AOJ found clear and unmistakable error (CUE) with the assigned effective date for award of service connection for the lumbar spine disability; the 10 percent evaluation for that disability was made effective July 25, 2003.  The Board has therefore recharacterized that issue on appeal in light of these revisions.  

(The claims for higher ratings for the Veteran's bilateral lower extremity radiculopathy are addressed in the remand that follows the decision below.)



FINDING OF FACT

In an October 2013 correspondence, the Veteran stated that he satisfied with evaluation of his lumbar spine disability and only wished to pursue the appeal of his bilateral lower extremity radiculopathy claims.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the claim for higher evaluation of his lumbar spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was awarded service connection for his lumbar spine disability in a January 2010 rating decision.  He submitted a May 2010 notice of disagreement with the rating, and after the issuance of a September 2012 statement of the case, the Veteran completed appeal of that issue to the Board with his submission of a September 2012 substantive appeal, VA Form 9.  

A September 2010 rating decision increased the Veteran's lumbar spine disability evaluation to 20 percent effective August 16, 2010, and in an August 2013 rating decision CUE was found with the initial assigned effective date for the award of service connection and a new effective date of July 25, 2003 was assigned; the Veteran's 10 percent evaluation was assigned effective July 25, 2003 and his rating of 20 percent began on August 16, 2010.  

In a September 2013 correspondence, the Veteran indicated that he was satisfied with the rating for his lumbar spine disability.  He said he was continuing the appeal for ratings in excess of 10 percent for each of his lower extremities.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn during the course of a Board hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).

In light of the September 2013 statement from the Veteran, the Board finds that there remain no allegations of errors of law or fact for appellate consideration with regard to the rating claim for the Veteran's lumbar spine disability.  Accordingly, the Board does not have jurisdiction to review that issue, and it is dismissed.


ORDER

The appeal of the lumbar spine disability rating is dismissed.


REMAND

With respect to the radiculopathy claims, the Veteran underwent a VA examination of those disabilities in August 2010.  It also appears that those disabilities were addressed in conjunction with the Veteran's lumbar spine examination in March 2012.  

In his September 2012 substantive appeal, the Veteran contended that his bilateral radiculopathy disabilities should be rated as 20 percent disabling, suggesting a worsened condition.  The Veteran's representative, in a November 2014 informal hearing presentation requested that the Veteran's claims be remanded in order to address the current severity of his disabilities.

In light of the Veteran's statements in his substantive appeal, the length of time since his last examination, and his representative's request for a new examination, the Board finds it appropriate to remand in order to assess the current severity of his bilateral lower extremity radiculopathy.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Finally, on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the San Diego VA Medical Center, or any other VA medical facility where the Veteran may have received treatment since January 2008 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his lower extremity radiculopathy, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for VA neurological examination in order to determine the current severity of the Veteran's lower extremity radiculopathy.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should discuss whether the impairment affecting the sciatic nerve is more closely approximate to incomplete paralysis with mild, moderate, moderately severe, or, severe impairment, with marked muscular atrophy; or, complete paralysis with a foot that dangles and drops, no active movement possible of muscles below the knee, or flexion of knee weakened or (very rarely) lost.  This should be done for each lower extremity.

If the Veteran's radiculopathy affects, or seemingly affects, nerves other than his sciatic nerve, the examiner should state which nerves are affected and impairment of such should be described as mild, moderate, moderately severe, or severe in nature, and whether such symptomatology more closely approximates incomplete or complete paralysis of the affected, or seemingly affected, nerves.

The examiner should specifically address the Veteran's lay statements regarding manifestations of his neurological symptomatology.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for higher ratings for his lower extremity radiculopathy.  (The AOJ should address whether a rating is appropriate prior to July 31, 2009, consistent with the requirement that neurologic impairment due to a back disability should be rated separately, and specifically address the January 19, 2006, VA treatment record that shows the presence of sciatica at that time.)

If a benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


